Citation Nr: 1726625	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-09 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent for restless leg syndrome (RLS), right leg.

2.  Entitlement to an initial increased rating in excess of 10 percent for restless leg syndrome (RLS), left leg.

3.  Entitlement to service connection for a respiratory condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to November 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted a noncompensable disability evaluation for the Veteran's right and left leg restless leg syndrome (RLS) and also denied service connection for a respiratory condition.  A March 2013 rating decision increased the Veteran's disability evaluation for both the right and left leg RLS, to 10 percent disabling.  This was not a full grant of the benefits sought; therefore, the issues are properly before the Board.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an August 2016 videoconference hearing.  A copy of the transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking increased ratings for his service-connected right and left leg RLS, each currently evaluated at 10 percent disabling.  In a June 2016 statement, the Veteran's representative contended that the May 2016 VA examination did not address the severity of the Veteran's right and left leg RLS.  See VA Form 646.  Therefore, the Board finds that a remand for an additional VA examination is necessary to current severity of the Veteran's RLS.

The Veteran is also seeking service connection for a respiratory condition.  In January 2011, he underwent a VA examination to assess the nature and etiology of his condition.  However, the Board finds that this examination contains an inadequate rationale as the VA examiner seemed to attribute the Veteran's respiratory condition to his cessation of smoking, but did not take into consideration his in-service complaints of shortness of breath.  Furthermore, the examiner did not consider a medical notation of respiratory changes on the Veteran's July 2010 separation examination.  Contrary to the VA examiner's report, the Veteran experienced coughing, wheezing, and was prescribed a nebulizer during service.  See e.g., March 2008, April 2008, October 2009.  A May 2010 sleep study also indicates that the Veteran experienced low oxygen saturation.   For the foregoing reasons, the Board finds it necessary to obtain another VA examination to assess the nature and etiology of the Veteran's respiratory condition.

While on remand, the RO also should attempt to obtain the Veteran's updated VA treatment records and any relevant private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures.  

2.  Afford the Veteran a VA nervous system examination to determine the severity of his service-connected right and left leg restless leg syndrome (RLS).  The examiner must review the Veteran's claims file, including this Remand.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.  The examiner should address all symptoms present in both legs.

3.  Afford the Veteran a VA examination to determine the nature and etiology of the Veteran's respiratory condition.  The entire claims file must be made available to the clinician, and the opinion should include discussion of the Veteran's documented medical history and assertions.  After reviewing the claims file, the examiner should answer the following question:

a)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's respiratory condition was causally related to his active duty military service?

In making a determination, the VA examiner should consider: a) the Veteran's July 2010 separation examination; b) the recurrent diagnoses of respiratory conditions, such as bronchitis, during service; c) the use of a nebulizer during service; d) the May 2010 sleep study indicating low oxygen saturation; e) the Veteran's lay statements regarding his symptoms; f) the Veteran's smoking history; g) the Veteran's potential exposure to burn pits while stationed in Iraq; and h) statements by others regarding the Veteran's symptoms.

A complete rationale for any opinion provided is requested.  

4.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claim in light of all the evidence of record.  

If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




